                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DREVION MARBLEY                                                               PETITIONER

v.                                 Case No. 4:19-cv-00301 KGB

WENDY KELLEY, Director of the
Arkansas Department of Correction                                            RESPONDENT

                                             ORDER

       The Court has received Findings and Recommendation from United States Magistrate

Judge Patricia S. Harris (Dkt. No. 15). No objections have been filed, and the time for filing

objections has passed. After a careful, de novo review of the record, the Court concludes that the

Findings and Recommendation should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects. The motion to dismiss filed by respondent Wendy Kelley

is granted (Dkt. No. 11). The Court dismisses without prejudice the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 filed by petitioner Drevion Marbley. All requested relief is

denied, and judgment will be entered for respondent Director Kelley. In accordance with Rule

11(a) of the Rules Governing Section 2254 Cases in the United States District Courts, because the

Court is not convinced that petitioner can make a “substantial showing of the denial of a

constitutional right,” the Court denies a certificate of appealability. See 28 U.S.C. § 2253(c)(2).

       It is so ordered this 3rd day of December, 2019.




                                                      Kristine G. Baker
                                                      United States District Judge
